Case 1:18-cv-07312-LDH-SJB Document 41 Filed 02/08/19 Page 1 of 1 PagelD #: 1358

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOEL TAVERA, et al., )
Plaintiffs,
V. Civil Action No. 1:18-cv-07312-LDH-SJB
HSBC BANK, USA, N.A., et al.,
Defendants.
)
APPEARANCE OF COUNSEL

 

To: The Clerk of the Court and all parties of record:
I am admitted or otherwise authorized to practice in this Court, and I appear in this case as

counsel for Plaintiffs, Joel Tavera, et al.

Dated: February 8, 2019 Respectfully Submitted,

/s/ C, Dyer

Christopher C. Dyer, Esquire

Florida Bar No. 0068674

THE LAW OFFICES OF LUCAS MAGAZINE
8606 Government Drive

New Port Richey, Florida 34654
Telephone: (727)849-5353

Facsimile: (727)845-7949

Email: cdyer@lucasmagazine.com
